Citation Nr: 1402598	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  08-10 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  What evaluation is warranted for postoperative residuals of lumbar degenerative disc disease since June 1, 2007?

2.  What evaluation is warranted for hemorrhoids from June 1, 2007 to April 30, 2012.

3.  What evaluation is warranted for hemorrhoids from May 1, 2012?

4.  What evaluation is warranted for gastroesophageal reflux disease (GERD) with esophagitis since June 1, 2007?


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 2007.

This appeal to the Board of Veterans' Appeals (Board) arose from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

A Travel Board hearing was scheduled for July 2009, however, the Veteran cancelled his hearing request.

In February 2012, the Board remanded the claim to RO, via the Appeals Management Center (AMC) for additional development, specifically, VA examinations as to the severity of each disability for which the Veteran is claiming  a higher rating.  For the reasons indicated below, the examinations that took place were adequate and the RO/AMC therefore complied with the Board's remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The issue of entitlement to a separate rating for objective neurologic abnormalities associated with lumbar degenerative disc disease has been raised by the evidence of record but has not been address by the agency of original jurisdiction.  Hence, the Board may not exercise appellate jurisdiction, and this matter is referred to the agency of original jurisdiction for appropriate action.


FINDINGS OF FACT

1.  From June 1, 2007, symptoms of the Veteran's lumbar degenerative disc disease have not more nearly approximated forward flexion between 30 and 60 degrees, combined range of motion 120 degrees or less, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

2.  From June 1, 2007 to May 1, 2012, symptoms of the Veteran's hemorrhoids more nearly approximated mild or moderate hemorrhoids.

3.  From May 1, 2012, symptoms of the Veteran's hemorrhoids most nearly approximated irreducible large or thrombotic hemorrhoids with excessive redundant tissue, evidencing frequent recurrences, but not by hemorrhoids with persistent bleeding and secondary anemia or fissures.

4.  From June 1, 2007, the evidence is at least evenly balanced as to whether the symptoms of the Veteran's GERD most nearly approximated persistently recurrent epigastric distress with pyrosis and regurgitation, but these symptoms were not accompanied by substernal, arm, or shoulder pain, with evidence of a considerable impairment of health.


CONCLUSION OF LAW

1.  The criteria for an initial rating higher of 10 percent for lumbar degenerative disc disease from June 1, 2007  have not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2013).

2.  The criteria for an initial compensable rating for hemorrhoids from June 1, 2007 to April 30, 2012 were not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336 (2013).

3.  The criteria for a rating higher than 10 percent for hemorrhoids from May 1, 2012 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.114, Diagnostic Code 7336.

4.  The criteria for a rating of 10 percent, but no higher, for GERD from June 1, 2007 have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.20, 4.27, 4.114, Diagnostic Codes 7399-7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As service connection, an initial rating, and an effective date have been assigned with regard to each of the claims on appeal, the notice requirements of 38 U.S.C.A. § 5103(a) have been met in this case.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

The Board will therefore proceed to the merits of the appeal.

Analysis

General Rating Principles

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

Where an award of service connection for a disability has been granted and the assignment of an initial evaluation for that disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found. In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Lumbar Degenerative Disc Disease

During service, the Veteran underwent lumbar spine surgery.  His lumbar degenerative disc disease has been rated 10 percent under 38 C.F.R. § 4.71a, Diagnostic Code 5243, applicable to intervertebral disc syndrome.  The general rating formula for diseases and injuries of the spine applies to Diagnostic Code 5243 unless a higher rating is warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.

The general rating formula provides a 10 percent rating for forward thoracolumbar flexion not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

A 20 percent rating is warranted when forward thoracolumbar flexion is not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

Forward thoracolumbar flexion to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine is rated as 40 percent disabling.  Higher ratings require ankylosis of the entire thoracolumbar spine or the entire spine.  Id.

Note 2 to the general rating formula provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, Plate V.

In addition, when assessing the severity of a musculoskeletal disability that, as here, is at least partly rated on the basis of limitation of motion, VA must also consider the extent that the veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Ratings under the formula for rating intervertebral disc syndrome require incapacitating episodes, defined as a period of acute signs and symptoms of this disease that requires bed rest prescribed by a physician and treatment by a physician.  The September 2007 and May 2012 VA examiners specifically found no incapacitating episodes over the previous 12 months, and there is no evidence of any incapacitating episodes from June 1, 2007.  The formula for rating intervertebral disc syndrome is therefore inapplicable to this claim.

In addition, there have not been symptoms more nearly approximating the criteria for a 20 percent rating under the general rating formula since June 1, 2007.  On the May 2007 VA examination thoracolumbar range of motion was 90 degrees of flexion, 20 degrees of extension, 30 degrees of lateral flexion bilaterally, and 40 degrees of rotation bilaterally.  There was pain at the extreme of extension.  There was no objective evidence of pain and, according to the examiner, "no DeLuca." In an addendum, the examiner clarified that there was no pain on range of motion or flare-ups other than those noted in the initial report and no additional limitations by pain, fatigue, weakness, or lack of endurance following repetitive use.  According to the examiner, the Veteran had back pain with heavy lifting or prolonged standing or prolonged sitting and soreness for some part of each day.  Moreover, while relocating his household goods including boxes and furniture a few months previously, the Veteran experienced significantly increased low back pain for about 4-6 weeks, but otherwise had not had any flare-ups.  During this flare-up, there was no change in mobility of function, just an increase in pain.  The Veteran used no medication during this flare-up and no medication currently.  He could walk without limits, but had pain with lengthy distances.  His activities of daily living and occupation were not impaired.

In his April 2008 notice of disagreement (on a VA Form 9), the Veteran took issue with the examiner's statement regarding heavy lifting, reporting that there was no way he could do any heavy or continuous lifting due to his back disability; rather, he only moved small, necessary items.  In his subsequent, November 2008 substantive appeal, the Veteran noted severe pain and discomfort on a daily basis, disequilibrium, inability to do prolonged bending or lifting.  He also noted that his range of motion was not consistent on a daily basis, and that some days were better than others.

On the May 2012 VA spine examination, the Veteran indicated that he continued to have low back pain with activities such as sweeping, denied the use of pain medications, and stated that his sleep was affected because he could not sleep on his stomach and consequently tossed and turned.  As to flare-ups, he indicated that, every three days or so or more, depending on his activity level, he had a raw feeling or little pinch in the back, and that sleeping on his stomach aggravated his back.  Range of motion was flexion 90 degrees or greater with objective evidence of painful motion at 90 degrees or greater, extension 15 degrees with objective evidence of painful motion at 15 degrees, lateral flexion to 25 degrees bilaterally with no objective evidence of painful motion, rotation to 30 degrees bilaterally with no objective evidence of painful motion.  After repetitive motion testing, range of motion was the same or greater in all planes.  The examiner found no additional limitation in range of motion of the thoracolumbar spine following repetitive use testing, but there was functional loss and/or functional impairment of the thoracolumbar spine after repetitive use, with contributing factors of less movement than normal and pain on movement.

The above evidence reflects that a rating higher than 10 percent is not warranted based on limitation of range of motion under the general rating formula.  Forward flexion has been greater than 85 degrees and combined range of motion has been greater than 120 degrees.  There was no indication of additional limitation of motion due to any of the DeLuca factors on the VA examinations.  There was functional loss or impairment of the lumbar spine after repetitive use on the May 2012 VA examination, with contributing factors of less movement than normal and pain on movement and the Veteran experienced flare-ups.  Notably there was no indication that the flare-ups or functional loss or impairment resulted in range of motion that more nearly approximated the flexion between 30 and 60 degrees or combined range of motion 120 degrees or less required for a higher, 20 percent rating under the general rating formula.  Moreover, although the Veteran stated that he had severe pain and that his range of motion was not consistent, and while is competent to so state, he did not indicate that his pain or any other symptoms caused range of motion to be reduced to the extent that it approximated the criteria for the next highest rating under the general rating formula.

There was also no evidence of any of the other symptoms required for a 20 percent rating under the general rating formula.  On the September 2007 VA examination, spine curvature was normal, with no spasm or apparent tenderness.  The impression noted lingering recurrent pain.  Lumbar spine X-ray showed some sclerosis of the left sacroiliac joint of uncertain significance with no fractures or dislocations, no lytic disease, with vertebral alignment maintained and disc spaces preserved.  Similarly, on the May 2012 VA examination, there was no localized tenderness or pain to palpation for the soft joints or tissue of the thoracolumbar spine and no guarding or muscle spasm of the thoracolumbar spine.  Imaging studies were noted to show no vertebral fracture and an in-service MRI was noted to show foraminal narrowing.  Thus, there was no evidence of muscle spasm, guarding, abnormal gait or spinal contour, ankylosis, or vertebral fracture warranting any higher rating under the general rating formula.

The Veteran contended in his April 2008 substantive appeal that X-rays did not show an accurate diagnosis of his condition versus an MRI, however, the September 2007 X-ray did not show symptoms that would warrant any higher rating, and the Veteran has not shown that he has the requisite medical knowledge to offer a competent opinion on the complex medical question of whether an X-ray or MRI is appropriate to determine his symptoms, as opposed to the trained health care professionals who determined the appropriate imaging studies. Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As noted above, on the May 2012 VA examination, there were symptoms of left lower extremity radiculopathy.  As Note 1 to the general rating formula requires that objective neurologic abnormalities associated with spine disabilities be rated separately under the appropriate diagnostic code, and the agency of original jurisdiction has not addressed this issue, this issue is referred to the agency of original jurisdiction for appropriate action.

For the foregoing reasons, the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for an initial rating higher than 10 percent under the general rating formula at any time during the appeal period.

Hemorrhoids

The Veteran's hemorrhoids are rated noncompensable from June 1, 2007 to April 30, 2012 and 10 percent from May 1, 2012 under 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under Diagnostic Code 7336, mild or moderate external or internal hemorrhoids are rated noncompensable (0 percent).  A 10 percent rating is assigned if the hemorrhoids are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is assigned for hemorrhoids with persistent bleeding and with secondary anemia, or with fissures.

On the September 2007 VA examination, the examiner indicated that the Veteran had infrequent hemorrhoid issues since service, occurring approximately a day or two every 6 months consisting of burning or itching only.  On examination, there was a small hemorrhoid that was neither inflamed nor thrombosed.

In his April 2008 notice of disagreement, the Veteran wrote that he was entitled to a 10 percent rating because he was having continuous blood in his stool and had been told by a doctor that the hemorrhoids may have been the cause of this bleeding.   He also noted that his hemorrhoids became enlarged after every bowel movement.  In his November 2008 substantive appeal, the Veteran indicated that his rectal bleeding had increased and he had blood in his stool weekly or every two days with swelling and discomfort on a weekly basis, and requested a 10 percent rating.

On the May 2012 VA examination, the diagnosis was internal and external hemorrhoids.  The Veteran indicated that he had blood in his stool in the past but not currently, and had burning with bowel movements.  He also gave a history of intermittent symptoms, stating "sometimes it bothers me, sometimes it doesn't."  The examiner characterized the hemorrhoids as moderate external hemorrhoids, not thrombosed, with some excessive redundant tissue.  On examination, they were characterized as irreducible external hemorrhoids.

The above evidence reflects that higher ratings than those assigned are not warranted.  Even considering the Veteran's lay statements indicating blood in the stool, enlargement, swelling, and discomfort, the symptoms did not show hemorrhoids that approximated large or thrombotic, irreducible, with excessive redundant tissue.  While the Veteran indicated that he had frequent bleeding, there was no evidence of secondary anemia or fissures, and the symptoms therefore did not more nearly approximate the criteria for a 20 percent rating.

The May 1, 2012 VA examination report did show symptoms more nearly approximating the criteria for a 10 percent rating, but did not show persistent bleeding and secondary anemia or fissures and the Veteran in fact indicated that he no longer had blood in his stool.

For the foregoing reasons, the preponderance of the evidence reflects that from June 1, 2007 to May 1, 2012 the Veteran's symptoms did not more nearly approximate the criteria for a 10 percent rating and from May 1, 2012 they did not more nearly approximate the criteria for a 20 percent rating.

GERD with Esophagitis

The Veteran's GERD with hiatal hernia and esophageal stricture is rated under 38 C.F.R. § 4.114, Diagnostic Codes 7399-7346.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  GERD with esophagitis is not specifically listed in the Rating Schedule, and the this hyphenated diagnostic code including the "99" series indicates that the most analogous diagnostic code for the Veteran's GERD is Diagnostic Code 7346, which applies to hiatal hernia which is part of the Veteran's disability.  38 C.F.R. § 4.20 (providing for rating by analogy).

38 C.F.R. § 4.114 provides that ratings under Diagnostic Codes 7301 through 7329, 7331, 7342, and 7345 to 7348, inclusive, will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher rating where the severity of the overall disability warrants such elevation.  The evidence discussed below reflects that Diagnostic Code 7346 reflects the dominant disability picture.

Under Diagnostic Code 7346, a 10 percent rating is warranted where there are two or more of the symptoms listed in the criteria for the 30 percent rating of less severity.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain productive of considerable impairment of health.  

On the September 2007 VA examination, the Veteran indicated that he had recurrent heartburn and reflux that was relieved by over the counter medication.  The diagnosis was mild GERD easily controlled with over the counter medications.  In his April 2008 NOD and November 2008 substantive appeal, the Veteran indicated that he was taking prescribed medication for his GERD with esophagitis.  On the May 2012 VA examination, the Veteran was diagnosed with GERD and hiatal hernia.  Signs and symptoms were indicated as pyrosis and nausea, the latter 4 times or more per year.  There was no esophageal stricture, spasm of the esophagus, or acquired diverticulum of the esophagus.  On examination, the abdomen was soft and nondistended, there were active bowel sounds, nontender epigastric area, and mild tenderness of the left lower quadrant that was not associated with the diagnoses of GERD and hiatal hernia.  

"Pyrosis" is defined as "[s]ubsternal pain or burning sensation, usually associated with regurgitation of acid-peptic gastric juice into the esophagus." Stedman's Medical Dictionary 1494 (27th ed.2000).  Pyrosis is also defined as heartburn.  Dorland's Illustrated Medical Dictionary, 1587 (31st ed. 2007).  The Veteran has had symptoms of pyrosis, reflux, and nausea during the appeal period.  With reasonable doubt resolved in favor of the Veteran, the Board finds that these symptoms have more nearly approximated the two or more symptoms for the 10 percent evaluation of less severity.  38 U.S.C.A. § 5107(b).  

These symptoms have not, however, more nearly approximated the criteria for a 30 percent rating, as there was no evidence of substernal, arm, or shoulder pain, and has not been productive of considerable impairment of health, even considering the Veteran's statements that he takes prescription medication for his GERD with esophagitis.  In addition, although the Veteran referred to blood in the stool in connection with his hemorrhoids, and melena is a symptom listed in the criteria for a 60 percent rating under Diagnostic Code 7346, the Veteran did not have symptoms more nearly approximating the pain, vomiting, material weight loss with moderate anemia or other symptoms productive of severe impairment of health required for the 60 percent rating.

For the foregoing reasons, the evidence is approximately evenly balanced as to whether the Veteran's symptoms have more nearly approximated the criteria for a 10 percent rating and the preponderance of the evidence reflects that the Veteran's symptoms have not more nearly approximated the criteria for a 30 percent rating from July 1, 2007.

Extraschedular and Conclusion

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating criteria adequately contemplate the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of Compensation Service to determine whether an extraschedular rating is warranted. 

The Veteran has had symptoms of all three disabilities that were not listed in the criteria.  His lumbar spine disability caused him trouble sleeping , difficulty bending and lifting, and difficulty sitting for long periods of time, his hemorrhoids caused difficulty sitting for long periods of time, swelling, and discomfort, and his GERD caused him to take prescribed medication.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is warranted.  The evidence does not reflect that there has been frequent hospitalization for any of the disabilities.  There is evidence that the lumbar spine disability impacts employment by preventing a lot of physical work, especially involving lifting or twisting, and that his hemorrhoids prevent him from sitting for prolonged periods.  This evidence does not, however, reflect that there has been marked interference with employment, i.e., beyond that contemplated by the 10 percent ratings the Veteran is receiving for the disabilities (and noncompensable rating for the hemorrhoids from July 1, 2007 to May 1, 2012).  See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability").  There was no interference with employment indicated on the September 2007 VA examination and the Veteran did not indicate any interference with a specific job on the May 2012 VA examination.  The Board therefore finds that there has not been marked interference with employment, frequent hospitalization, and that the appellant's symptoms have not otherwise rendered impractical the application of the regular schedular standards.  Thus, referral for consideration of an extraschedular rating for lumbar spine disability, hemorrhoids, or GERD with esophagitis is not warranted.  38 C.F.R. § 3.321(b)(1).

Finally in this regard, the Veteran did not indicate that any of the disabilities rendered him incapable of obtaining and maintaining substantially gainful employment, and the issue of entitlement to a total disability rating based on unemployability has not been raised.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

As the preponderance of the evidence is against any higher ratings other than those granted above, the benefit-of-the-doubt doctrine is not for application to the extent that the claims are being denied.  See 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial rating higher than 10 percent for postoperative residuals of lumbar degenerative disc disease since June 1, 2007 is denied.

Entitlement to an initial compensable rating for hemorrhoids from June 1, 2007 to April 30, 2012 is denied.

Entitlement to a rating higher than 10 percent for hemorrhoids from May 1, 2012 is denied.

Entitlement to a rating of 10 percent, but no higher, for GERD with esophagitis since June 1, 2007 is granted, subject to controlling regulations governing the payment of monetary awards.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


